Citation Nr: 0300951	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  01-03 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether a timely substantive appeal was filed 
regarding the issue of entitlement to service connection 
for residuals of a left knee injury and for residuals of a 
right ring finger sprain.

2.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for residuals of a left knee injury.

3.  Whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection 
for residuals of a right ring finger sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1996 to August 
1997.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan that found the veteran's Substantive 
Appeal to the denial of her claim of entitlement to 
service connection for residuals of a left knee and right 
ring finger sprain was not timely filed.  She subsequently 
perfected an appeal of this decision.  Also on appeal is a 
May 2000 rating decision of the Detroit RO that denied 
service connection for residuals of a left knee injury and 
a right ring finger sprain.

Although the RO has developed the issues on appeal 
pertaining to residuals of a left knee injury and right 
ring finger sprain as though they were original claims for 
service connection, the Board finds that this treatment of 
the veteran's claims is not entirely appropriate.  The 
issue of the timeliness of the veteran's Substantive 
Appeal regarding these issues is also the subject of this 
decision and, as it will become evidence in the decision 
below, the Board found that the Substantive Appeal was 
untimely.  In light of this decision, the November 1997 
rating decision is final; therefore, the current claim for 
entitlement to service connection for residuals of a left 
knee injury and right ring finger sprain must be 
considered a petition to reopen a prior final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  
Consequently, the issues on appeal have been restated as 
set forth on the first page of this decision.  


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of 
the claim has been obtained by the RO.

2.  Notice of the RO's decision denying the veteran's 
claim of entitlement to service connection for residuals 
of a left knee injury and right ring finger sprain was 
sent to the veteran on November 19, 1997, and after 
receipt of a timely notice of disagreement, the RO sent a 
statement of the case (SOC) on October 20, 1998, with a 
cover letter describing the appellate process.

3.  The veteran was required to submit a substantive 
appeal within one year of notice of the decision denying 
her claims, or within 60 days of notice of the statement 
of the case.

4.  The earliest document that can be construed as a 
substantive appeal of her claims of entitlement to service 
connection for residuals of a left knee injury and right 
ring finger sprain was received on December 23, 1998.

5.  Evidence received since the November 1997 RO decision 
that denied service connection for residuals of a left 
knee injury includes evidence that is relevant and 
probative to the issue at hand, and is so significant it 
must be considered in order to fairly decide the merits of 
the claims.

6.  Complaints of left knee pain in service are not 
related to a current knee disorder.

7.  Evidence received since the November 1997 RO decision 
that denied service connection for residuals of a right 
ring finger sprain includes evidence that is relevant and 
probative to the issue at hand, and is so significant it 
must be considered in order to fairly decide the merits of 
the claims.

8.  There is no medical evidence of a right ring finger 
disorder that is related to service.


CONCLUSION OF LAW

1.  The veteran did not submit a timely substantive appeal 
from the RO's denial of her claim of entitlement to 
service connection for residuals of a left knee injury and 
right ring finger sprain.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. §§ 20.202, 20.301(a), 20.302(b), 20.305, 
20.306 (2002).

2. Evidence submitted since the November 1997 rating 
decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156 (2002).

3 A left knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

4.  A right ring finger disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through statements of the case dated in October 1998, 
March 2001, and January 2002, the veteran and her 
representative have been notified of the law and 
regulations governing entitlement to the benefits sought, 
the evidence which would substantiate the claims, and the 
evidence that has been considered in connection with the 
appeal.  Moreover, in letters dated in February 2001, May 
2001, and October 2002, the RO specifically informed the 
veteran of the VCAA and VA's duty to assist under the new 
law.  The Board also finds that the aforementioned 
documents collectively meet statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claims, and has been 
provided ample opportunity to submit such information and 
evidence.

The Board also notes that with respect to claims requiring 
new and material evidence the VCAA states that, "[n]othing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  
38 C.F.R. § 3.156(a) (2002); however, the revised 
regulation is only applicable to claims filed on or after 
August 29, 2001.  Since the claim on appeal was filed 
prior to that date, the Board will decide the claim under 
the prior version of the regulation. 

The Board notes that veteran has not been informed of the 
laws and regulations pertaining to the submission of new 
and material evidence; however, this omission does not 
prejudice the veteran in any way since both issues have 
been reopened in the decision below.  

The Board further notes that it does not appear that the 
veteran submitted a timely Substantive Appeal after the RO 
issued its January 2002 statement of the case.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§ 20.302 (2002).  However, the United States Court of 
Appeals for Veterans Claims has held that the Board may 
waive the timely filing of a Substantive Appeal, even if 
the veteran has not submitted a request for extension of 
the time period in which to file the substantive appeal.  
Beyrle v. Brown, 9 Vet. App. 24, 28 (1006) (Citing Rowell 
v. Principi, 4 Vet. App. 9, 17 1993)); but c.f. Roy v. 
Brown, 5 Vet. App. 554, 556 (1993) (holding that an 
extension of time in which to file a substantive appeal 
could not be granted unless a request for extension was 
made in accordance with the provisions of 38 C.F.R. 
§ 20.303).

In accordance with the Court's holding in Beyrle, the 
Board waived the filing of a timely substantive appeal in 
this case during the travel board hearing when the 
undersigned Member of the Board allowed the veteran to 
submit a Substantive Appeal at the hearing and present 
testimony on the issues.

Under the circumstances presented above, the Board finds 
that adjudication of the claims on appeal at present does 
not pose risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 394 (1993).  The claim 
is ready to be considered on the merits.

Timeliness

Factual Background

In August 1997, the RO received a completed application 
for compensation, which indicated the veteran sought 
entitlement to service connection for residuals of a left 
knee injury and a right ring finger sprain.

The RO issued a rating decision in November 1997 that 
denied entitlement to service connection for residuals of 
a left knee injury and right ring finger sprain. A copy of 
this rating decision was sent to the veteran on November 
19, 1997.

In September 1998, the RO received a notice of 
disagreement from the veteran stating that she wished to 
appeal the denials of service connection for residuals of 
a left knee injury and right ring finger sprain.

On October 20, 1998, the RO issued a SOC on the issues of 
entitlement to service connection for residuals of a left 
knee injury and right ring finger sprain and the veteran 
was notified that same month. A cover letter accompanying 
the SOC informed the veteran that she had 60 days from the 
date of mailing of the SOC, or the remainder of the one-
year period from the date of mailing of the notification 
of the rating decision that is being appealed, whichever 
time period ended later, to file her appeal.

On December 23, 1998, the RO received VA Form 9, which 
clearly indicated that the veteran was appealing the 
issues pertaining to the left knee and right ring finger.  
The form indicates that it was signed and dated on 
December 8, 1998.

A letter dated December 5, 2000, notified the veteran that 
her substantive appeal (VA Form 9) that was received on 
December 23, 1998, was untimely.  The letter also informed 
the veteran of steps involved in the appeal process and 
how the evidence showed the steps were not completed in a 
timely manner.  The veteran and her representative were 
also notified that if they were not in agreement with the 
decision, then they should submit a response as to why 
they were not in agreement.  A form explaining the 
appellate rights was enclosed.

In a February 2001 notice of disagreement, the veteran's 
representative stated that the end of the veteran's appeal 
period fell on December 20, 1998, which was a Sunday.  
Therefore, the next succeeding workday should be included 
in the computation, and that the VA Form 9 was submitted 
on December 21, 1998.

In October 2002, the veteran testified at a travel board 
hearing that she recalled receiving notice of the denial 
of her claims.  She could not explain why her Substantive 
Appeal was received on December 23, 1998, when it was 
dated on December 8, 1998.  As far as she was concerned, 
"If I have to fill out paperwork, I come and do it.  If 
I'm not mailing my stuff, I can't be responsible for any 
type of late mailing or response." 

Analysis

An appeal consists of a timely notice of disagreement in 
writing and, after a SOC has been furnished, a timely 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.202.  A 
substantive appeal shall be filed within 60 days from the 
date of mailing of the SOC, or within the remainder of the 
one-year period from the date of mailing of the 
notification of the rating decision that is being 
appealed, whichever time period ends later.  38 C.F.R. § 
20.302(b)(2).  The date of mailing the letter that 
notifies the veteran of the rating decision determination 
will be presumed to be the same as the date of that letter 
for the purposes of determining whether an appeal has been 
timely filed. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).  Notice means written notification sent to the 
claimant at his or her latest address of record.  
38 C.F.R. § 3.1(q) (2002).  The Board also notes that 
either the veteran or her representative may file a 
substantive appeal.  38 C.F.R. § 20.301(a).  Additionally, 
VA regulations provide that, absent evidence of a 
postmark, it is presumed that any written document 
required to be "filed within a specified period of time", 
which includes a notice of disagreement or substantive 
appeal, was mailed 5 days prior to the actual receipt of 
the document by the RO, excluding Saturdays, Sundays, and 
legal holidays.  38 C.F.R. §§ 20.305(a), 20.306.

As noted above, the rating decision was sent on November 
19, 1997, and the SOC was sent on October 20, 1998.  
Computation of the one-year period from the date of the 
rating decision ended on November 19, 1998; however, since 
the SOC was sent on October 20, 1998, the veteran had 60 
days from this date in which to provide the RO with a 
Substantive Appeal.  Computation of the 60 day period 
began on October 21, 1998, and including the 60 day from 
this date, ended on December 19, 1998.  Since this date 
fell on a Saturday, the expiration of the time limit would 
fall on the next succeeding workday, which in this 
instance was December 21, 1998.  The substantive appeal, 
which was received on December 23, 1999, was received more 
than one year after the issuance of the rating decision 
and two days beyond the 60 days following from issuance of 
the SOC.  

Although the veteran's representative contends the 
Substantive Appeal was submitted to VA on December 21, 
1998, the date stamp on the document clearly shows it was 
received on December 23, 1998.  The veteran testified that 
she did not personally mail in the Substantive Appeal and 
had no explanation as to why it was not submitted in a 
timely manner.

Based on the evidence of record, the Board finds that the 
veteran did not submit a timely Substantive Appeal of the 
denial of her claims of entitlement to service connection 
for residuals of a left knee injury and right ring finger 
sprain. 

Left knee injury and right ring finger sprain

New and Material Evidence

The veteran's initial claim for entitlement to service 
connection for residuals of a left knee injury and right 
ring finger sprain was denied in a November 1997 rating 
decision.  Although she was given written notification of 
the denial that same month, she failed to perfect this 
appeal within the prescribed period of time; therefore, 
the rating decision became final.  

Irrespective of the RO's determination with respect to new 
and material evidence issues, the Board, in the first 
instance, must rule on the matter of reopening a claim.  
The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, it 
must first be determined whether the veteran has submitted 
new and material since the most recent adverse final 
decision. 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the 
November 1987 rating decision.  38 U.S.C.A. § 5108; Manio 
v. Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 
Vet. App. 273 (1996).

Applicable law provides that a claim, which is the subject 
of a prior final decision, may be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  The analysis to be applied when a claim to reopen 
is presented begins with a determination whether there is 
evidence not previously submitted, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the November 1997 
rating decision consisted of service medical records and a 
November 1997 VA examination report.  Service medical 
records include a number of complaints of left knee pain 
from December 1996 to a post service visit in November 
1997.  Assessments included rule out ischemic joint cold 
injury, possible knee strain, patellofemoral pain, and 
rule out degenerative arthritis.  Several left knee x-rays 
were taken during this period and all were negative for 
any findings.  The veteran was put on several physical 
profiles.  In June 1997, the veteran complained of a 5 day 
history of pain in the right ring finger.  The assessment 
was right ring finger sprain.  

The November 1997 VA examination report noted the 
veteran's complaints of an aching left knee, instability, 
difficulty in bending and squatting, and pain.  She 
reported that she didn't have a current problem with her 
right hand, but she used to have pain and numbness.  
Following examination, the diagnosis for left knee was 
subjective complaint of left knee pain with no evidence of 
pathology.  There was no evidence of tendonitis, internal 
derangement, or arthritis.  The diagnosis for the right 
ring finger was normal right hand with no evidence of 
carpal tunnel syndrome.

Upon consideration of this evidence, the RO denied service 
connection for residuals of a left knee injury and right 
ring finger sprain.

Evidence received since the November 1997 rating decision 
consists of duplicate service medical records, Detroit VA 
Medical Center (VAMC) medical records dated from August 
1997 to June 1998, medical records from Providence 
Hospital dated in November 1998, February 1999, and March 
1999, a work status medical form dated in August 1998, a 
VA examination report dated December 1999, and a 
transcript of an October 2002 travel board hearing.

Medical records from the Detroit VAMC noted complaints of 
a one year history of chronic left knee pain in September 
1997.  She also complained of constant sharp pain and her 
knee giving out twice a week.  The veteran indicated that 
it was the result of a cold weather injury and not trauma.  
The diagnosis was cold weather injury of the left knee.  
Physical therapy for left knee strengthening was noted in 
November and December 1997.

A medical work status form dated in August 1998 limited 
her work to jobs that included minimal walking, no 
prolonged standing, and sitting most of the time.

Medical records from Providence Hospital indicated 
treatment for a skin and joint condition in November 1998, 
however, the specific joint was not noted.  Diagnoses in 
February and March 1999 were tendonitis (in an unspecified 
location) and rotator cuff tendonitis, which is in the 
shoulder.

A December 1999 VA examination report noted complaints 
consistent with what was previously reported.  Her medical 
history indicated that while she was in the service, she 
slept on the floor without heat or a sleeping bag.  In the 
morning, her knee was stiff and she was unable to bear 
weight on it.  She indicated that her knee had not gotten 
any better.  She periodically had physical therapy for the 
past month.  The diagnosis was subjective complaints of 
left knee pain with no clinical evidence of any pathology.  
Minimal effusion reported by a MRI and mild post-
traumatic/degenerative changes involving the knee as 
reported by a bone scan.  The opinion was that the 
veteran's left knee had no pathology which could be 
objectively diagnosed.  According to the history of the 
onset of her knee complaint, the opinion was offered that 
there was no relationship of her present knee complaint 
with that of the inservice complaint.

During an October 2002 travel board hearing, the veteran 
testified that she had discomfort and swelling in the left 
knee and difficulty walking distances.  The history of her 
knee injury was consistent with what was reported in the 
medical records.  Regarding her finger, she stated that 
she woke up one morning when she was in the service and 
her right ring finger was swollen.  She was instructed to 
wear a splint for 3-4 days.  At present, she sometimes had 
tingling and swelling.  Gripping certain items was 
difficult and her grip was not as strong as it had been 
before.

Upon consideration of this evidence, the Board finds that 
the veteran's testimony during October 2002 travel board 
hearing provides evidence that is new and material to her 
claim.  The veteran provided credible evidence under oath 
that she injured her right ring finger and left knee in 
service and that she currently experienced some problems 
with her left knee and right ring finger.  In addition, a 
December 1999 VA examination report provides new and 
material evidence.  The report includes an opinion 
regarding whether there is a nexus between the veteran's 
current symptomatology and the symptomatology noted in 
service.  Since the testimony and nexus opinion was not 
evidence considered at the time of the November 1994 and 
bears directly and substantially upon the specific matters 
under consideration, it must be considered in order to 
fairly decide the claims on the merits.

For this reason stated above, the Board finds that there 
is new and material evidence to reopen the claims.  38 
C.F.R. § 3.156(a).  Accordingly, the claims are reopened.  
38 U.S.C.A. § 5108.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b) (2002).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left knee

After careful consideration of the evidence, the Board 
finds that the veteran's left knee disorder is not related 
to service.  Although service medical records showed the 
veteran had complaints of left knee pain for the majority 
of her time in service, VA examiners in November 1997 and 
December 1999 were unable to diagnose a left knee 
pathology.  In addition, after reviewing the claims file 
and examining the veteran, the December 1999 VA examiner 
opined that the complaints in service were not related to 
her current left knee complaints.  Although a Detroit VAMC 
consultation report dated in September 1997 noted a 
diagnosis of cold weather injury, this diagnosis appears 
to be based on the veteran's own statements regarding her 
history of a cold weather left knee injury in service 
rather than objective findings as there was no supportive 
medical evidence of a cold weather injury in the report.  

As the preponderance of the evidence is against the claim 
for service connection for residuals of a left knee 
injury, the benefit of the doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Right ring finger

After careful consideration of the evidence, the Board 
finds that the evidence does not support a finding that 
the veteran has a right ring finger disorder that is 
related to service.  Service medical records showed that 
the veteran was diagnosed as having a right ring finger 
sprain in June 1997; however, medical records for the 
duration of her service failed to note any complaints or 
residual effects of the sprain.  In addition, a November 
1997 VA examination report did not find any right hand 
pathology.

The veteran testified as to her injury in service and 
subsequent symptomatology.  Although it is her belief that 
she has a hand disorder as a result of the right finger 
sprain in service, the veteran is a lay person and as such 
she is not competent to establish a medical diagnosis or 
show medical etiology merely by her own assertions; such 
matters require medical expertise.  38 C.F.R. § 
3.159(a)(1).  (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board, therefore, finds the 
probative value of her statements concerning the cause of 
her claimed disability is outweighed by the complete lack 
of medical evidence of a right ring finger disorder.

As the preponderance of the evidence is against the claim 
for service connection for residuals of a left right ring 
finger sprain, the benefit of the doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran has not submitted a timely substantive appeal 
of the RO's denial of her claims of entitlement to service 
connection for residuals of a left knee injury and right 
ring finger sprain; those appeals are dismissed.

Service connection for residuals of a left knee injury is 
denied.

Service connection for residuals of a right ring finger 
sprain is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

